DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 states “wherein said plurality of sod sections are still viable for planting after a period of use.” Neither the specification nor the figures describe the grass still being viable.
Claim 22 is rejected to as being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “viable” in claim 18 is a relative term which renders the claim indefinite. The term “viable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The sod sections have been rendered indefinite by the use of the term “viable.”
Claim 16 recites the limitation "an end user" in both lines 1 and 14 and “said end user” in line 15. It is unclear as to whether or not these are all referring to the same end user, thus rendering the claim indefinite.
Claims 17, 21, and 22 are rejected to as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindthaler (DE 102016001750) in view of Taylor (US 2020/0178490), Evergreen Turf, Feld (US 2014/0090605), Hager et al. (US 2007/0277985), and Moore (US 2019/0090450).
Regarding Claim 16, Lindthaler discloses a method of preparing a pet waste station for use by an end user for a domestic animal, comprising the steps of: growing a portion of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]) in a volume of soil medium (substrate layer 3) having an amount of calcined clay (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]), wherein said section of live grass develops a root system extending throughout said portion of soil medium (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]), such that said section of live grass, said volume of soil medium, said amount of calcined clay and said root system forming a sod section (“a layer of plants 2 from living plants, which are located on a subjacent substrate layer 3 rooted.” Paragraph [0033]). Lindthaler further teaches the method of preparing a pet waste station for use by a domestic animal, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, growing said portion of live grass in said volume of soil medium for a period of time in which the plants are rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]).
While Lindthaler does not specifically disclose growing the grass for 14-35 days, Evergreen Turf teaches it taking 14-42 days for root growth in sod (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”) and Lindthaler teaches the grassing being rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the growing period of Evergreen Turf, in order to ensure the grass is fully rooted, and easy to transport to customers.
Lindthaler fails to disclose cutting a plurality of sod sections into a plurality of desired shapes, providing a plurality of trays, each of said trays having a bottom, a series of walls having a perimeter, and a ledge around said perimeter of said series of walls, wherein said ledge has a plurality of interlocking nodes, and forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays and providing said plurality of units to an end user to use for said domestic animal, wherein said end user can water said portion of live grass to assist continued growth during use.
However, Hager teaches cutting a plurality of sod sections into a plurality of desired shapes (“sod may then be rolled into strips or cut into squares or other shapes for application to the desired location.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the step if cutting sod into different shapes as taught by Hager, in order for the user to choose the shape that best fits into their house without getting in the way.
Additionally, Feld teaches a plurality of sod sections in a plurality of desired shapes (“wherein the living-grass, fully-disposable pet toilet unit may be constructed in a rectangular shape or other shape” Claim 3) and providing said plurality of units to an end user to use for said domestic animal (“The integrated unit is designed to be delivered in its entirety and to be discarded in its entirety when the shipment of a new unit arrives.” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod sections of Lindthaler with the cutting of desired shapes of sod as taught by Feld, in order for the user to choose the shape that best fits into their house without getting in the way and to have provided the method of Lindthaler, with the delivery taught by Feld, in order to ensure the user can easily and quickly procure a new waste station when needed.
Additionally, Taylor teaches providing a plurality of trays (tray 102), each of said trays having a bottom, a series of walls (rigid sides 101) having a perimeter, and a ledge around said perimeter of said series of walls (Figure 1C), wherein said ledge has a plurality of interlocking nodes (fastening element 103 and connection circular element 104), and forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays (“the interlocking modular animal training pad tray configured to be interlocked to a second interlocking modular animal training pad tray” Paragraph [0004]; Figure 2A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the plurality of interlocking trays as taught by Taylor, in order for the user to arrange the trays in a convenient shape to fit into their house, and create larger shapes for larger pets.
Additionally, Moore teaches a pet waste station (pet tray 100) wherein said end user can water said portion of live grass to assist continued growth during use (“used indoors as well as outdoors for those that may choose to thoroughly water the real grass” Paragraph [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Lindthaler, with watering the grass as taught by Moore, in order to ensure the grass lives as long as possible.
Regarding Claim 17, modified Lindthaler teaches the method of preparing a pet waste system of Claim 16.
Lindthaler fails to disclose the method of preparing a pet waste station for use by a domestic animal, further comprising the step of: connecting said at least two of said plurality of units by engaging said plurality of interlocking nodes on at least two ledges of at least two trays together.
However, Taylor teaches the method of preparing a pet waste station for use by a domestic animal, further comprising the step of: connecting said at least two of said plurality of units by engaging said plurality of interlocking nodes on at least two ledges of at least two trays together (Figures 1A and 1C; “In one embodiment, the fastening element is a protruding ridge configured to snap into another protruding ridge of an additional interlocking modular animal training pad tray” Paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the connecting of two trays using the interlocking nodes as taught by Taylor, in order for the user to arrange the trays in a convenient shape to fit into their house, and create larger shapes for larger pets.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lindthaler as applied to claim 16 above, and further in view of Keating et al. (US 2012/0000428).
Regarding Claim 18, modified Lindthaler teaches the method of preparing a pet waste system of Claim 16. Lindthaler further discloses the method of preparing a pet waste station for use by a domestic animal of claim 16, further comprising the step of: creating the trays out of recyclable material (“the marginal frame consists of a solid and transparent material such as Plexiglas“; “at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]; In this case, plexiglass is a recyclable material).
Lindthaler fails to disclose the step of disposing of said plurality of units by recycling said plurality of trays and planting said plurality of sod sections wherein said plurality of sod sections are still viable for planting after a period of use by said domestic animal.
However, Keating teaches the step of disposing of said plurality of units by recycling said plurality of trays and planting said plurality of sod sections (“Organic-based fibers can include, but are not limited to… sabai grass” Paragraph [0022]; “it can be recycled via a compost pile, a garden, or the like,” Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod sections of Lindthaler with the step of recycling and composting the sod as taught by Keating, in order to reduce the amount of waste in landfills.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as substitution of functional equivalent to substitute the step of composting the grass mat material as taught by Keating with the step of replanting the grass mat material, in order to recycle and reuse the grass material in the garden since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Applicant’s specification lacks any criticality towards replanting the mat vs. composting the mat (see Specification page 9, last line, “After use, the present system 20 can be composted, replanted, recycled or reused.”)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lindthaler as applied to claim 16 above, and further in view of Fresh Patch.
Regarding Claim 21, modified Lindthaler teaches the method of preparing a pet waste system of Claim 16.
Lindthaler fails to disclose the method, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, using a turfgrass with a high salt tolerance over 2,500 PPM TDS.
However, Fresh Patch teaches the method, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, using a turfgrass with a high salt tolerance over 2,500 PPM TDS (“We utilize several different kinds of grass including rye, blue, fescue, zoysia and bermuda.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grass of Lindthaler, with the various types of turfgrass with a high salt tolerance as taught by Fresh Patch, in order to prevent the grass from quickly dying under regular use.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lindthaler as applied to claim 18 above, and further in view of Maclaine (US 6079363).
Regarding Claim 22, modified Lindthaler teaches the method of preparing a pet waste system of Claim 18.
Lindthaler fails to disclose the method of preparing a pet waste station for use by a domestic animal, wherein said period of use by said domestic animal is two to four weeks.
However, Maclaine teaches the method of preparing a pet waste station for use by a domestic animal, wherein said period of use by said domestic animal is two to four weeks (“It is contemplated that the grass mats 16 be replaced approximately every two weeks, or as often as hygienic considerations dictate.” Col. 3 lines 49-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Lindthaler with using the waste station of 2-4 weeks as taught by Maclaine, in order to prevent oversaturating the sod and having waste leak out.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindthaler (DE 102016001750) in view of Taylor (US 2020/0178490), Hager et al. (US 2007/0277985), Evergreen Turf, Feld (US 2014/0090605), Norman et al. (US 2015/0196004), Moore (US 2019/0090450), and Keating et al. (US 2012/0000428).
 Regarding Claim 20, Lindthaler discloses a method of preparing a pet waste station for use by an end user for a domestic animal, comprising the steps of: growing a portion of live grass (plant layer 2; “in particular grass plants” Paragraph [0006]) in a volume of soil medium (substrate layer 3) having an amount of calcined clay (“the substrate layer may have granules of an absorbent, mineral material such as clay, expanded clay, pearlite, gravel and / or basalt,” Paragraph [0011]), wherein said section of live grass develops a root system extending throughout said portion of soil medium (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]), such that said section of live grass, said volume of soil medium, said amount of calcined clay and said root system forming a sod section (figure 1 and 2). Lindthaler further teaches the method of preparing a pet waste station for use by a domestic animal, wherein said step of growing a portion of live grass in a volume of soil medium further comprises, growing said portion of live grass in said volume of soil medium for a period of time in which the plants are rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]).
While Lindthaler does not specifically disclose growing the grass for 14-35 days, Evergreen Turf teaches it taking 14-42 days for root growth in sod (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”) and Lindthaler teaches the grassing being rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the growing period of Evergreen Turf, in order to ensure the grass is fully rooted, and easy to transport to customers.
Lindthaler fails to disclose cutting a plurality of sod sections into a plurality of desired shapes, providing a plurality of trays, each of said trays having a bottom, a series of walls having a perimeter, and a ledge around said perimeter of said series of walls, wherein said ledge has a plurality of interlocking nodes, forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays, and packaging said plurality of units, each in a cardboard box having a base, a lid and a latch and shipping said plurality of units to an end user wherein said end user can enhance growth of said portion of said live grass throughout a period of use by said domestic animal by watering said portion of said live grass and said portion of said live grass is still viable to plant after said period of use.
However, Hager teaches cutting a plurality of sod sections into a plurality of desired shapes (“sod may then be rolled into strips or cut into squares or other shapes for application to the desired location.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod of Lindthaler with the step if cutting sod into different shapes as taught by Hager, in order for the user to choose the shape that best fits into their house without getting in the way.
Additionally, Feld teaches a plurality of sod sections in a plurality of desired shapes (“wherein the living-grass, fully-disposable pet toilet unit may be constructed in a rectangular shape or other shape” Claim 3) and shipping said plurality of units to an end user (“The integrated unit is designed to be delivered in its entirety and to be discarded in its entirety when the shipment of a new unit arrives.” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod sections of Lindthaler with the cutting of desired shapes of sod as taught by Feld, in order for the user to choose the shape that best fits into their house without getting in the way and to have modified the method of Lindthaler with the shipping of units as taught by Feld, in order to ensure the user can easily and quickly procure a new waste station when needed.
Additionally, Taylor teaches providing a plurality of trays (trays 102), each of said trays having a bottom, a series of walls (rigid sides 101) having a perimeter, and a ledge around said perimeter of said series of walls (Figure 1C), wherein said ledge has a plurality of interlocking nodes (fastening element 103 and connection circular element 104), forming a plurality of units by fitting said plurality of said sod sections into said plurality of trays (Figures 1A and 1C; “In one embodiment, the fastening element is a protruding ridge configured to snap into another protruding ridge of an additional interlocking modular animal training pad tray” Paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of preparing a pet waste station of Lindthaler with the plurality of interlocking trays as taught by Taylor, in order for the user to arrange the trays in a convenient shape to fit into their house, and create larger shapes for larger pets.
Additionally, Norman teaches packaging said plurality of units, each in a cardboard (“Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard Paragraph [0032]) box having a base (base 203), a lid (lid 202) and a latch (slot 210 and tab 206; Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet waste tray system of Lindthaler with the packaging of Norman, in order to have safe transportation so the tray can be shipped to customers without damaging the plant.
Additionally, Moore teaches wherein said end user can enhance growth of said portion of said live grass throughout a period of use by said domestic animal by watering said portion of said live grass (“used indoors as well as outdoors for those that may choose to thoroughly water the real grass” Paragraph [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Lindthaler, with watering the grass as taught by Moore, in order to ensure the grass lives as long as possible.
Additionally, Keating teaches the step of disposing of said plurality of units by recycling said portion of live grass (“Organic-based fibers can include, but are not limited to… sabai grass” Paragraph [0022]; “it can be recycled via a compost pile, a garden, or the like,” Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sod sections of Lindthaler with the step of recycling and composting the sod as taught by Keating, in order to reduce the amount of waste in landfills.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as substitution of functional equivalent to substitute the step of composting the grass mat material as taught by Keating with the step of replanting the grass mat material, in order to recycle and reuse the grass material in the garden since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Applicant’s specification lacks any criticality towards replanting the mat vs. composting the mat (see Specification page 9, last line, “After use, the present system 20 can be composted, replanted, recycled or reused.”)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lindthaler as applied to claim 20 above, and further in view of Maclaine (US 6079363).
Regarding Claim 23, modified Lindthaler teaches the method of preparing a pet waste system of Claim 20.
Lindthaler fails to disclose the method of preparing a pet waste station for use by a domestic animal, wherein said period of use is two to four weeks.
However, Maclaine teaches the method of preparing a pet waste station for use by a domestic animal, wherein said period of use is two to four weeks (“It is contemplated that the grass mats 16 be replaced approximately every two weeks, or as often as hygienic considerations dictate.” Col. 3 lines 49-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Lindthaler with using the waste station of 2-4 weeks as taught by Maclaine, in order to prevent oversaturating the sod and having waste leak out.

Response to Arguments
Applicant’s arguments with respect to amended claims 16-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 16-18 and 20-21 new reference Moore (US 2019/0090450) has been added to teach the amended limitations.
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Lindthaler fails to disclose a pet waste station, comprising a sod section wherein live grass is allowed to root in the sod section for a period of 14-35 days in order to establish roots effective to withstand shipping and use of the pet waste station.” Examiner respectfully disagrees. Lindthaler discloses the sod section is grown until rooted (“at least one substrate layer in which the plants of the plant layer are rooted.” Paragraph [0004]). To further clarify this rejection, Examiner added Evergreen turf to show that it takes grass roughly 2-6 weeks for the roots to establish (“the process takes about two weeks for shallow roots and up to six weeks to establish deep root growth”). This shows that Lindthaler does in fact teach this limitation, since Lindthaler’s grass is rooted and that would have taken a period of time between 2 and 6 weeks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619